Name: Council Directive 85/584/EEC of 20 December 1985 amending, on account of the accession of Spain and Portugal, Directive 85/433/EEC concerning the mutual recognition of diplomas, certificates and other evidence of formal qualifications in pharmacy, including measures to facilitate the effective exercise of the right of establishment relating to certain activities in the field of pharmacy
 Type: Directive
 Subject Matter: employment;  education;  Europe;  natural and applied sciences
 Date Published: 1985-12-31

 Avis juridique important|31985L0584Council Directive 85/584/EEC of 20 December 1985 amending, on account of the accession of Spain and Portugal, Directive 85/433/EEC concerning the mutual recognition of diplomas, certificates and other evidence of formal qualifications in pharmacy, including measures to facilitate the effective exercise of the right of establishment relating to certain activities in the field of pharmacy Official Journal L 372 , 31/12/1985 P. 0042 - 0042 Finnish special edition: Chapter 16 Volume 1 P. 0087 Spanish special edition: Chapter 06 Volume 3 P. 0037 Swedish special edition: Chapter 16 Volume 1 P. 0087 Portuguese special edition Chapter 06 Volume 3 P. 0037 COUNCIL DIRECTIVE of 20 December 1985 amending, on account of the accession of Spain and Portugal, Directive 85/433/EEC concerning the mutual recognition of diplomas, certificates and other evidence of formal qualifications in pharmacy, including measures to facilitate the effective exercise of the right of establishment relating to certain activities in the field of pharmacy (85/584/EEC)THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 396 thereof, Whereas, on account of the accession of Spain and Portugal, it is necessary to make certain amendments to Directive 85/433/EEC (1) to ensure its equal application by the Kingdom of Spain and the Portuguese Republic and the other Member States; Whereas pursuant to Article 2 (3), of the Treaty of Accession of Spain and Portugal the institutions of the Community can adopt before accession the measures referred to in Article 396 of the Act of Accession, the measures entering into force subject to and on the date of entry into force of the said Treaty, HAD ADOPTED THIS DIRECTIVE:Article 1As from 1 January 1986, subject to the entry into force of the Treaty of Accession of Spain and Portugal, the following shall be added to Article 4 of Directive 85/433/EEC: '(k) in Spain: tÃ ­tulo de licenciado en farmacia (university degree in pharmacy awarded by the Ministry of Education and Science or by the universities) (l)in Portugal: Carta de curso de licenciatura em CiÃ ªncias FarmacÃ ªuticas (the certificate in pharmaceutical sciences awarded by the universities).' Article 2The Member States shall bring into force the measures necessary to comply with this Directive within the time limit specified in Article 19 (1) of Directive 85/433/EEC. Article 3This Directive is addressed to the Member States. Done at Brussels, 20 December 1985. For the Council The President R. KRIEPS (1) OJ No L 253, 24. 9. 1985, p. 37.